DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  line 15, the limitation “curing the the thermal interface material” needs to be changed to “curing the thermal interface material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (US 2020/0312741) in view of Liu et al (US 2018/0323130).
Regarding claim 8, Wan (Figs. 2 and 4F) discloses a method of fabricating an integrated circuit (IC) device carrier package comprising: connecting a lower contact 124 ([0037]) of a lid-ridge 108 to a pad 111b of an IC device carrier 101 with a first metallic connection 412; subsequent attaching an IC device 107 to the IC device carrier 101; forming a contiguous underfill material (not shown, see [0076]) instance between 
Wan does not specifically disclose attaching the IC device 107 to the IC device carrier 101 is subsequent to the forming the first metallic connection 114 between the lower contact 124 and the first pad 111b.
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930).  Therefore, it would have been obvious to attach the IC device to the IC device carrier subsequent to the forming the first metallic connection between the lower contact and the first pad because the order of the process steps are not critical, and the same effects of attaching the IC device to the IC device carrier and forming the first metallic connection between the lower contact and the first pad would result.
Wan does not disclose the first metallic connection between the lower contact 124 and the pad 111b is formed by sintering a first nano particle metallic paste.
However, Wan further discloses that the first metallic connection can alternatively be formed by using a conductive adhesive ([0038]).  And Liu (Figs. 6 and 7) teaches a method comprising: forming a conductive adhesive of a nano particle metallic paste 223 or 213 ([0032], [0042] and [0043]) between the metal surfaces of a heat spreader 215 
Wan does not disclose the second thermal interface material 119 is formed by sintering a second nano particle metallic paste to form a second metallic connection between the upper contact 118 and the lid 117.
However, Liu (Figs. 6 and 7) teaches a method comprising: forming a conductive adhesive of a nano particle metallic paste 223 or 213 ([0032], [0042] and [0043]) between the metal surfaces of a heat spreader 215 and a heat sink 221 ([0045]), and the nano particle metallic paste 223 or 213 is sintered ([0042]) to form a metallic connection between the metal surfaces.  Accordingly, it would have been obvious to further modify the method of Wan by using a nano particle metallic paste as a material for the second thermal interface material and sintering the nano particle metallic paste to form the second metallic connection between upper contact and the lid because the forming of such nano particle metallic paste would provide a thermal interface material which has a high thermal conductivity, low thermal resistance and low modulus to absorb thermal mechanical stress, as taught by Liu ([0015] and [0017]).

	Regarding claim 21, Wan does not disclose the pad 111 of the IC device carrier 101 provides a ground potential.
	However, Wan further teaches that the power connection pads (i.e., positive voltage and ground) of the IC device carrier 101 may be connected to power terminals of the lid-ridge 108 ([0040]).  Accordingly, it would have been obvious to have the pad 111 of the IC device carrier functioning as a ground potential pad in order to apply the ground voltage to the lid-ridge.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al and Liu et al as applied to claim 21 above, and further in view of Yang et al (US 2008/0157341).
As discussed above, Wan does suggest the obviousness of connecting the ground potential pad of the IC device carrier to the lid-ridge, but Wan does not disclose the ground potential pad is also connected to the lid 117.
However, Yang (Fig. 1) teaches a method comprising a lid 16 connecting to a ground potential for providing a ground shielding ([0030]).  Accordingly, it would have been obvious to further modify the method of Wan by connecting the lid 117 to the ground potential pad in order to provide a ground shielding.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
A) Applicant (pages 7-8 of remark) argues that Wan does not teach or suggest the order of the steps of attaching the IC device to the IC device carrier subsequent to connecting the lower contact of the lid-ridge to the pad of the IC device carrier as claimed.
This argument is not persuasive because it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930). In this case, there is no evidence of record which indicates that such order of the steps is critical.
B) Applicant (pages 8-9 of remark) argues that it would not be obvious to combine Liu with Wan because Liu’s TIM 213/223 of nano particle metallic paste would not provide higher thermal conductivity and lower thermal resistance comparing to solder contact 113.
This argument is not persuasive because of the following reasons:
First, Wan clearly discloses that the first metallic connection between the lower contact of the lid-ridge and the pad of the IC device carrier can alternatively be formed by using any conductive adhesive ([0038]); 
Second, there is no evidence of record which supports that the solder contact 113 of Wan would provide higher thermal conductivity and lower thermal resistance comparing to Liu’s TIM 213/223 which includes metal particles of Ag or Cu ([0022]).  It is noted that the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c); and 
Third, Liu suggests the using of particle metallic paste TIM not only for providing high thermal conductivity and low thermal resistance but also for absorbing thermal mechanical stresses because of its low modulus ([0017]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817